RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2020-17T3

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

          Plaintiff-Respondent,

v.

M.S., JR.,

          Defendant-Appellant,

and

K.M. and M.J.,

   Defendants.
———————————————————

IN THE MATTER OF THE GUARDIANSHIP
OF S.L.M. and A.M.S., Minors.
———————————————————
           Submitted September 20, 2018 – Decided October 3, 2018

                    Before Judges Fuentes and Vernoia.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Mercer County,
                    Docket No. FG-11-0051-17.
             Joseph E. Krakora, Public Defender, attorney for
             appellant (Steven E. Miklosey, Designated Counsel, on
             the brief).

             Gurbir S. Grewal, Attorney General, attorney for
             respondent (Jason W. Rockwell, Assistant Attorney
             General, of counsel; Salima E. Burke, Deputy Attorney
             General, on the brief).

             Joseph E. Krakora, Public Defender, Law Guardian,
             attorney for minor A.M.S. (Danielle Ruiz, Designated
             Counsel, on the brief).

PER CURIAM

      Defendant M.S., Jr. (Martin),1 appeals from a December 18, 2017 Family

Part Judgment of Guardianship terminating his parental rights to his daughter

A.M.S. (Alice), who was born in 2013. We are convinced the court correctly

determined the New Jersey Division of Child Protection and Permanency proved

by clear and convincing evidence that termination of defendant's parental rights

was in the child's best interests, and affirm.

      Martin and K.M. (Kathy) are Alice's biological parents. Kathy is also the

biological mother of S.L.M. (Stacey), who was born in December 2012. Stacey's

biological father, M.J., is not a party to this appeal.




1
  We employ initials and pseudonyms for the parties and children for clarity and
to protect the children's privacy.
                                                                        A-2020-17T3
                                          2
      In July 2014, the Division received a referral that Martin and Kathy

abused or neglected Alice and Stacey. On September 18, 2014, the Family Part

granted the Division care and supervision of the children. Two months later ,

the Division conducted an emergency removal of the children from Martin and

Kathy's care, and the court granted the Division custody of the children. In May

2015, the Family Part entered an order finding Martin abused or neglected the

children under N.J.S.A. 9:6-8.21(c) based on his stipulation that he placed the

children at a substantial risk of harm by having an unremediated substance abuse

problem during the time he cared for them.

      In June 2017, the Division filed a guardianship complaint seeking the

termination of Kathy's parental rights to Alice and Stacey and Martin's parental

rights to Alice. 2 Three months later, the court accepted Kathy's identified

surrender of her parental rights to her aunt, T.B. (Aunt Tara), with whom the

children have resided since February 2015. The court entered a September 27,

2017 order terminating Kathy's parental rights, continuing the children in the

care, custody and supervision of the Division, and directing that Martin attend




2
  The complaint also sought the termination of M.J.'s parental rights to Stacey
and alleged M.J. was the "presumed father" of Stacey. The disposition of the
guardianship complaint as to M.J. is not at issue on appeal.
                                                                        A-2020-17T3
                                       3
"inpatient/outpatient substance abuse treatment        and comply with all

recommendations of the program."

      The trial on the Division's guardianship complaint against Martin was

conducted over the course of two days before Judge Audrey P. Blackburn. The

Division presented the testimony of caseworker Christine Idland and Dr.

Jonathan Mack, who was qualified as an expert witness in the fields of forensic

psychology and neuropsychology. Martin did not present any witnesses.

      Judge Blackburn subsequently issued an oral opinion summarizing the

testimony of Ms. Idland and Dr. Mack, and finding both witnesses credible. The

judge also made detailed factual findings as to each of the required elements of

the best-interests-of-the-child standard set forth in N.J.S.A. 30:4C-15.1(a), and

concluded the Division sustained its burden of proving by clear and convincing

evidence it was in Alice's best interests to terminate Martin's parental rights.

Judge Blackburn entered a December 18, 2017 Judgment of Guardianship

terminating Martin's parental rights to Alice. This appeal followed.

      Martin presents the following arguments for our consideration:



            POINT I

            The Trial Court Erred in Finding that the Division
            Made Reasonable Efforts to Provide Services to Help

                                                                         A-2020-17T3
                                       4
            [defendant] Correct the Circumstances Which Led to
            [A.M.S.'s] Removal from His Care and Custody.
            POINT II

            The Trial Court Erred in Finding that the Division
            Demonstrated that Termination of [defendant's]
            Parental Rights Will Not Do More Harm Than Good.


      Our review of a trial court order terminating parental rights is limited.

N.J. Div. of Youth & Family Servs. v. G.L., 191 N.J. 596, 605 (2007). "A

Family Part's decision to terminate parental rights will not be disturbed when

there is substantial credible evidence in the record to support the court's

findings." N.J. Div. of Child Prot. & Permanency v. K.T.D., 439 N.J. Super.

363, 368 (App. Div. 2015) (citing N.J. Div. of Youth & Family Servs. v. F.M.,

211 N.J. 420, 448 (2012)). "We accord deference to factfindings of the family

court because it has the superior ability to gauge the credibility of the witnesses

who testify before it and because it possesses special expertise in matters related

to the family." F.M., 211 N.J. at 448 (citing Cesare v. Cesare, 154 N.J. 394, 413

(1998)). This enhanced deference is particularly appropriate where the court 's

findings are founded upon the credibility of the witnesses' testimony. N.J. Div.

of Youth & Family Servs. v. H.B., 375 N.J. Super. 148, 172 (App. Div. 2005)

(citing Rova Farms Resort, Inc. v. Inv'rs Ins. Co. of Am., 65 N.J. 474, 484

(1974)).

                                                                           A-2020-17T3
                                        5
      "Only when the trial court's conclusions are so 'clearly mistaken' or 'wide

of the mark' should an appellate court intervene and make its own findings to

ensure that there is not a denial of justice." N.J. Div. of Youth & Family Servs.

v. E.P., 196 N.J. 88, 104 (2008) (quoting G.L., 191 N.J. at 605). No deference

is given to the trial court's "interpretation of the law," which we review de novo.

D.W. v. R.W., 212 N.J. 232, 245-46 (2012) (citing N.J. Div. of Youth & Family

Servs. v. I.S., 202 N.J. 145, 183 (2010); Balsamides v. Protameen Chems., 160

N.J. 352, 372 (1999)).

      A parent has a constitutionally protected right "to enjoy a relationship with

his or her child." In re Guardianship of K.H.O., 161 N.J. 337, 346 (1999). That

right, however, "is not absolute" and is limited "by the State's parens patriae

responsibility to protect children whose vulnerable lives or psychological well-

being may have been harmed or may be seriously endangered by a neglectful or

abusive parent." F.M., 211 N.J. at 447 (citing E.P., 196 N.J. at 102). A parent's

interest must, at times, yield to the State's obligation to protect children from

harm. N.J. Div. of Youth & Family Servs. v. G.M., 198 N.J. 382, 397 (2009).

      When terminating parental rights, the court must consider the "best

interests of the child." K.H.O., 161 N.J. at 347. The Division's petition to

terminate parental rights may only be granted if the following four prongs


                                                                           A-2020-17T3
                                        6
enumerated in N.J.S.A. 30:4C-15.1(a) are established by clear and convincing

evidence:

            (1) The child's safety, health, or development has
            been or will continue to be endangered by the parental
            relationship;

            (2) The parent is unwilling or unable to eliminate the
            harm facing the child or is unable or unwilling to
            provide a safe and stable home for the child and the
            delay of permanent placement will add to the harm.
            Such harm may include evidence that separating the
            child from his resource family parents would cause
            serious and enduring emotional or psychological harm
            to the child;
            (3) The division has made reasonable efforts to
            provide services to help the parent correct the
            circumstances which led to the child's placement
            outside the home and the court has considered
            alternatives to termination of parental rights; and

            (4) Termination of parental rights will not do more
            harm than good.

            [N.J.S.A. 30:4C-15.1(a).]

"The four criteria enumerated in the best interests standard are not discrete and

separate; they relate to and overlap with one another to provide a comprehensive

standard that identifies a child's best interests." K.H.O., 161 N.J. at 348. "[T]he

cornerstone of the inquiry [under N.J.S.A. 30:4C-15.1(a)] is not whether the

biological parents are fit but whether they can cease causing their child harm."



                                                                           A-2020-17T3
                                        7
In re Guardianship of J.C., 129 N.J. 1, 10 (1992) (citing N.J. Div. of Youth &

Family Servs. v. A.W., 103 N.J. 591, 607 (1986)).

       Here, Martin argues there is insufficient evidence supporting the court's

findings on the third and fourth prongs of the best interests standard. We are

not persuaded. Based on our review of the record, we are convinced Judge

Blackburn conducted the required fact-sensitive analysis of the statutory factors.

See K.H.O., 161 N.J. at 348. Her finding the Division provided Martin with

numerous and ongoing services to ameliorate the mental health, substance abuse

and domestic violence issues that rendered him unable to safely parent Alice is

supported by substantial credible evidence in the record. See F.M., 211 N.J. at

448.   Similarly, Judge Blackburn's conclusion that termination of Martin's

parental rights will not do more harm than good is amply supported by the

uncontroverted testimony and evidence establishing there is no bond between

Martin and Alice, there is a strong bond between Alice and her long-time

caregiver Aunt Tara, Alice will suffer significant harm if she is removed from

Aunt Tara's care and Alice will not suffer any harm by terminating Martin's

parental rights. We therefore affirm substantially for the reasons set forth in

Judge Blackburn's well-reasoned oral decision.

       Affirmed.


                                                                          A-2020-17T3
                                        8